DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/10/2019 and 12/22/2020 have been considered by the examiner.

Allowable Subject Matter

Reasons of Allowance:
2. 	Claims 1–20 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts of record as cited (e.g., Bhattacharya et al., U.S. Patent Publication No. 2017/0270429 A1; Pham et al., U.S. Patent No. 10,354,205 B1; and Manjunath et al., U.S. Patent Publication No. 2020/0167653 A1) do not teach “determining if the distribution of the feature across the dataset indicates a data imbalance; upon determining that the distribution of the feature across the dataset indicates the data imbalance, identifying a desired distribution for the identified feature; selecting a subset of the dataset that corresponds with the selected feature and the desired distribution; and using the subset to train the ML model” as recited in claims 1, 8 and 15, in combination with other limitations. Therefore, claims 1, 8 and 15 are allowed. All other claims depending on claims 1, 8 and 15 are allowable at least by dependency on claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 16, 2022